Citation Nr: 1601525	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  09-20 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	 Terri Perciavalle (appointed under 38 C.F.R. §14.630)


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his substantive appeal (VA Form 9) received in June 2009, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  However, he withdrew this hearing request in a written statement received in March 2015.  38 C.F.R. § 20.704(e) (2015).

In March 2012, the Veteran executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, and named the individual listed on the title page above (his daughter) as his representative pursuant to 38 C.F.R. § 14.630.  This provision allows for representation by an individual unaccredited by VA for one time only.

After the issuance of the September 2013 supplemental statement of the case, a private medical opinion was submitted in October 2013 and updated VA treatment records were obtained in May 2014.  In March 2015, the Veteran's representative waived Agency of Original Jurisdiction (AOJ) consideration of the evidence.  38 C.F.R. § 20.1304(c).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that his acquired psychiatric disorder had its onset during active duty and has been present since such time.  An October 1970 service treatment record documents the Veteran's complaints with difficulty breathing and dizziness.  He described heart palpitations and anxiety attacks, including deep rapid breathing.  Physical examination revealed a heart with regular rhythm and the lungs were clear.  The impression was mild occasional hyperventilation and general nervousness on occasion.  

The Veteran's March 1970 separate examination revealed a normal psychiatric clinical evaluation.  At such time, he reported that he experienced dizziness or fainting spells in that he would become dizzy when exposed to hot temperatures for a long period of time.  No complications and no sequelae were noted.  The Veteran specifically denied frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, bedwetting, nervous trouble of any sort, and periods of unconsciousness.

Post-service VA treatment records document ongoing treatment for anxiety and panic changes.  Indeed, a June 2008 VA initial evaluation documents Axis I diagnoses, to include panic disorder without agoraphobia, and adjustment disorder with depression and anxiety.  At such time, the Veteran reported developing panic symptoms after a conflict with a Sergeant over a Taiwanese woman during service, was given an Article 15, and was eventually discharged.  He indicated that he felt that his psychiatric symptoms were related to such Sergeant.

During an October 2012 VA examination, the examiner noted that the Veteran had a history of mental disorder; however, he indicated that he had no Axis I diagnosis.  The examiner then indicated that the Veteran's mental diagnosis manifested as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner noted that Veteran reported that he was given a general under honorable conditions discharge.  He indicated that he wanted to "quit the Air Force after receiving an Article 15 and negative interactions with his superiors."  After interviewing the Veteran and reviewing the record, to include the Veteran's service treatment records, the examiner indicated that the Veteran's claimed condition was less likely than not incurred in or caused by the service.  The examiner reasoned that the claims file does not contain any records substantiating that the Veteran was ever diagnosed or treated for anxiety disorder.  The examiner noted that a complaint of palpitations does not constitute an Axis I diagnosis.  The examiner noted that the Veteran exhibited longstanding irritability and low frustration tolerance which is likely reflective of characterological issues rather than an Axis I psychiatric disorder.  

The Board finds the October 2012 VA opinion inadequate.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, it does not appear as if all of the evidence was considered.  The examiner indicated that the Veteran's claims file does not reveal that the Veteran was ever diagnosed or treated for anxiety disorder; however, post-service VA treatment records document psychiatric diagnoses, to include anxiety disorder.  Further, it appears as if the examiner has indicated that the Veteran has a personality disorder or a similar character disorder.  However, no opinion regarding the etiology of such disorder was provided.  

In support of his claim, the Veteran and his representative submitted an October 2013 private medical opinion.  During the evaluation, the Veteran reported that while still in the military he wanted to quit due to his anxiety, and in fact he said he was told by a military physician that he had anxiety.  The Veteran indicated that he was subsequently discharged due to anxiety and was given a general discharge under honorable conditions.  The examiner diagnosed generalized anxiety disorder and indicated that such was related to service.  Specifically, the examiner found that the Veteran's psychiatric disability clearly arose during basic training and appeared to have been the major reason for his general discharge.  The Board finds this opinion inadequate as it is unclear how the examiner arrived at this conclusion.  The Court has held that a medical examination report must not contain only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  There is no evidence in the service treatment records to indicate whether or not the Veteran was discharged for anxiety.  Furthermore, on his DD-214, while it does document that he was discharged under honorable conditions, the reason for discharge shows "Ltr 6217 Cmbt Spt Gp 7Mar70 Admin Disch of AFM under Para 2-4c Sec A Chap 2 AFM 39-12 SDN-46A".

Upon review, it appears as if the Veteran was discharged due to unsuitability.  See Air Force Manual 39-12, Separation for Unsuitability, Misconduct, Resignation, or Request for Discharge for the Good of the Service and Procedures for the Rehabilitation Program, September 1, 1966.  The Board notes, however, the Veteran's service personnel records have not been associated with the record and the Board finds that such records need to be obtained in order to determine the circumstances of his discharge.

The Board further finds that, as neither medical opinion of record is sufficient to decide the claim, the Veteran should be afforded another VA examination.  In this regard, the Board notes that the AOJ did, in fact, attempt to obtain such an examination with an opinion in August 2015; however, pursuant to the Veteran's representative's request later in August 2015, the examination was cancelled.  The Veteran and his representative are hereby advised that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  Additionally, in the event that the Veteran fails to report for the examination, the AOJ should include a copy of the letter notifying him of the location, date, and time of the examination in the record.  Kyhn v. Shinseki, 716 F.3d 572 (Fed.Cir. 2013).

Finally, while on remand, the Veteran should be given another opportunity to identify any outstanding treatment records referable to his psychiatric disorder.  Thereafter, any identified records, to include updated VA treatment records dated from May 2014 to the present, should be obtained for consideration in the Veteran's appeal.
      
Accordingly, the case is REMANDED for the following action:

1.  Request from all appropriate source(s) copies of the Veteran's complete service personnel records following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to procure the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his agent should be notified of their right to submit alternative evidence.

2.  Furnish the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional VA or non-VA treatment records pertinent to the claim on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records.  Therefore, obtain all identified records, to include updated VA treatment records dated from May 2014 to the present.

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and his representative, and afford them an opportunity to submit any copies in their possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his current acquired psychiatric disorder.  The record, to include a copy of this Remand must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify all of the Veteran's acquired psychiatric and personality disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5) criteria and offer an opinion regarding the following inquires:

(A)  For EACH diagnosed personality disorder, was there additional disability due to disease or injury superimposed upon such disorder during service?  If so, please identify the additional disability.   

(B)  For all diagnosed acquired psychiatric disorders, the examiner should offer an opinion regarding the following inquires for EACH currently diagnosed acquired psychiatric disorder:

The examiner is asked to opine as to whether there is clear and unmistakable evidence that the disorder pre-existed service.  

(i)  If there is clear and unmistakable evidence that the disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that such disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder had its onset in, or is otherwise directly related to service, to include the Veteran's treatment for mild occasional hyperventilation and general nervousness on occasion in October 1968.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  If the Veteran fails to report for the above examination, a copy of the notification letter advising him of the time, date, and location of the scheduled examination should be included in the record.

5.  After completing the above, and any other development as may be indicated, the AOJ is to readjudicate the claim on appeal based on the entirety of the evidence of record.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

